Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/04/2019, 8/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of the Claims

Claims 1-3 set forth in the preliminary amendment submitted 1/04/2019 form the basis of the present examination.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-3 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Oki et al. (Hereinafter “Oki”) in the US Patent application Publication Number US 20070188155 A1.

Regarding claim 1, Oki teaches, a noise detection device (A semiconductor integrated circuit device is provided with an output portion that outputs a pulse voltage obtained by switching a direct-current voltage with a switch element; Paragraph [0013] Line 1-4; Figure 2: Modified Figure 2 of Oki below is a circuit block diagram showing the configuration of a switching power source device adopting an IC; Paragraph [0086] Line 1-2) comprising:
a switching element [41] (A P-channel MOS transistor 41 and a drive circuit 42 that drives the MOS transistor 41; Paragraph [0087] Line 4-5; a P-channel MOS transistor is used as a switch element that turns on/off the supply of voltage from a direct current power source; Paragraph [0120] Line 7-9) connected between an input terminal [IN] to which a DC input voltage is applied [Vin] (An IN terminal 32 is fed with an input voltage Vin (for example, 50 V); Paragraph [0088] Line 1-2), and a power supply terminal [33] (A pulse voltage Vpls obtained by switching the input voltage Vin with the MOS transistor 41 is outputted from an SW terminal 33; Paragraph [0088] Line 4-7);
a control circuit [50] (Control portion 50 as the control circuit) to compare a power supply voltage [Vpls] applied to the power supply terminal [33] and a threshold voltage (triangular wave having predetermined frequency as the threshold voltage)(The error signal outputted from the error amplifier 52 is inputted to the inverting input terminal (-) of the PWM comparator 53. The non-inverting input terminal (+) of the PWM comparator 53 is fed with a Paragraph [0093] Line 1-8), and 
to switch a conduction state of the switching element [41] in accordance with a result of the comparison between the power supply voltage [Vpls] and the threshold voltage (a triangular wave having a predetermined frequency from the oscillation circuit 54) (When the voltage at the non-inverting input terminal (+) becomes higher than the voltage at the inverting input terminal (-), the PWM comparator 53 outputs an H (High) level PWM signal to the drive circuit 42; when the voltage at the inverting input terminal (-) becomes higher than the voltage at the non-inverting input terminal (+), the PWM comparator 53 outputs an L (Low) level PWM signal to the drive circuit 42; Paragraph [0093] Line 8-15; The drive circuit 42 outputs an output signal obtained by buffering the PWM signal from the PWM comparator 53 to the gate of the MOS transistor 41, thereby driving the MOS transistor 41; Paragraph [0094] Line 1-3);
a noise detection sensor [C2] (Noise removal capacitor C2 as the noise detection sensor) to detect an extraneous noise (a noise removal capacitor C2 are externally connected in parallel; Paragraph [0088] Line 3-4); and
a noise detection circuit [52] (The error amplifier 52 as the noise detection circuit) to amplify a detection signal of an extraneous noise outputted from the noise detection sensor [C2] in a state in which the power supply voltage [Vpls] applied to the power supply terminal [33] is supplied, and to output the detection signal amplified thereby (The INV terminal 34 is connected to the inverting input terminal (-) of the error amplifier 52 inside the regulator IC 31. The non-inverting input terminal (+) of the error amplifier 52 is connected to the Paragraph [0089] Line 5-11),
wherein the noise detection circuit [52] includes an open and close switch [D1] (diode D1 as the switch) connected onto a signal line for transmitting to transmit the detection signal of the extraneous noise (Figure 2: Modified Figure 2 of Oki below shows the signal line and the switch D1 is connected to the signal line for transmitting the detection signal), and

    PNG
    media_image1.png
    880
    845
    media_image1.png
    Greyscale

Figure 2: Modified Figure 2 of Oki
the open and close switch is in an opened state during a time period when switching of the conduction state of the switching element is performed by the control circuit, and is in a closed state during a time period when the switching of the conduction state of the switching element is not performed (The input voltage Vin is converted into a pulse voltage Paragraph [0091] Line 2-12; when the switching element is conduction state or when the switching element is on current flows from the IN to the coil l1 and the switch D1 is an open state and then when the switching element is is not in conduction state or when the switching element is off energy is circulated by the diode as the diode is in closed state now).

Regarding claim 2, Oki teaches, a noise detection device, wherein 
a smoothing circuit [37] (Figure 2: Modified Figure 2 of Oki above shows the smoothing circuit 37) to smooth the power supply voltage [Vin] is provided between the switching element [41] and the power supply terminal [33] (A pulse voltage Vpls obtained by switching the input voltage Vin with the MOS transistor 41 is outputted from an SW terminal 33, to which a smoothing circuit 37 is externally connected; Paragraph [0088] Line 4-8; an output portion that outputs a pulse voltage obtained by switching a direct-current voltage with a switch element to an external smoothing circuit from a voltage output terminal; Claim 3).

Regarding claim 3, Oki teaches, a noise detection device, wherein the control circuit [50] (Control portion 50 as the control circuit) comprises:
a comparator [53] (PWM comparator 53 as the comparator) (the control portion 50 is built with a reference voltage source 51, an error amplifier 52, a PWM comparator 53, and an oscillation circuit 54; Paragraph [0087] Line 5-7) to compare the power supply voltage [Vpls] smoothed by the smoothing circuit [37] and the threshold voltage (The error signal outputted from the error amplifier 52 is inputted to the inverting input terminal (-) of the PWM comparator 53. The non-inverting input terminal (+) of the PWM comparator 53 is fed with a triangular wave having a predetermined frequency from the oscillation circuit 54. The PWM comparator 53 compares the voltage at the inverting input terminal (-) thereof with the voltage at the non-inverting input terminal (+) thereof; Paragraph [0093] Line 1-8); and
a control signal generator [54] (Oscillator 54 as the control signal generator) (the control portion 50 is built with a reference voltage source 51, an error amplifier 52, a PWM comparator 53, and an oscillation circuit 54; Paragraph [0087] Line 5-7), when a result of the comparison outputted from the comparator [53] shows that the power supply voltage [Vpls] is less than the threshold voltage, to generate a control signal, the control signal causing the conduction state to be switched from a non-conducting state to a conducting state, and then causing the conduction state to return to the non-conducting state (When the voltage at the non-inverting input terminal (+) becomes higher than the voltage at the inverting input terminal (-), the PWM comparator 53 outputs an H (High) level PWM signal to the drive circuit 42; when the voltage at the inverting input terminal (-) becomes higher than the voltage at the non-inverting input terminal (+), the PWM comparator 53 outputs an L (Low) level PWM signal to the drive circuit 42; Paragraph [0093] Line 8-15; The drive circuit 42 outputs an output signal obtained by buffering the PWM signal from the PWM comparator 53 to the gate of Paragraph [0094] Line 1-3), and, 
when the result of the comparison shows that the power supply voltage is equal to or greater than the threshold voltage, to generate a control signal causing the non-conducting state to be maintained (When the voltage at the non-inverting input terminal (+) becomes higher than the voltage at the inverting input terminal (-), the PWM comparator 53 outputs an H (High) level PWM signal to the drive circuit 42; Paragraph [0093] Line 8-12; Specifically, when the PWM signal is at H level, the MOS transistor 41 is turned off; when the PWM signal is at L level, the MOS transistor 41 is turned on; Paragraph [0094] Line 4-7), 
wherein the conduction state of the switching element [41] is controlled in accordance with a control signal generated by the control signal generator [54] (The error signal outputted from the error amplifier 52 is inputted to the inverting input terminal (-) of the PWM comparator 53. The non-inverting input terminal (+) of the PWM comparator 53 is fed with a triangular wave having a predetermined frequency from the oscillation circuit 54. The PWM comparator 53 compares the voltage at the inverting input terminal (-) thereof with the voltage at the non-inverting input terminal (+) thereof; Paragraph [0093] Line 1-8), and 
when the control signal generated by the control signal generator [54] is the control signal causing the conduction state to be switched from the non-conducting state to the conducting state, and then causing the conduction state to return to the non-conducting state, the open and close switch is in the opened state, and when the control signal generated by the control signal generator [54] is the control signal causing the non-conducting state to be maintained, the open and close switch is in the closed state (When the voltage at the non-inverting input terminal (+) becomes higher than the voltage at the inverting Paragraph [0093] Line 8-15; The drive circuit 42 outputs an output signal obtained by buffering the PWM signal from the PWM comparator 53 to the gate of the MOS transistor 41, thereby driving the MOS transistor 41; Paragraph [0094] Line 1-3; Specifically, when the PWM signal is at H level, the MOS transistor 41 is turned off; when the PWM signal is at L level, the MOS transistor 41 is turned on; Paragraph [0094] Line 4-7).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Shimizu (US 20100246227 A1) discloses, “Switching power supply- FIG. 5, the output from AC power supply 1 is fed via filter circuit 2 to rectifier circuit 3 formed of a diode bridge. Rectifier circuit 3 conducts full-wave rectification of the output from AC power supply 1. Capacitor 4 removes high frequency noise from the output from rectifier circuit 3. A current is fed to smoothing capacitor 7 via inductor 5 and diode 6. As the current is fed to smoothing capacitor 7, smoothed DC voltage Vout is outputted. Switching device 8 such as a MOSFET is connected between inductor 5 and diode 6. Switching device 8 controls the on-off of the current that flows from inductor 5 to diode 6 (Paragraph [003]). Output voltage error detector circuit 9 amplifies the error between the signal obtained by dividing output voltage Vout with voltage-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIMA MONSUR whose telephone number is (571)272-8497.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 5712722121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/NASIMA MONSUR/Primary Examiner, Art Unit 2866